
	

113 S2696 IS: To require the Federal Reserve to make certain changes to the small bank holding company policy statement on assessment of financial and managerial factors, and for other purposes.
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2696
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2014
			Mr. King (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Federal Reserve to make certain changes to the small bank holding company policy
			 statement on assessment of financial and managerial factors, and for other
			 purposes.
	
	1.Changes required to small bank holding company policy statement on assessment of financial and
			 managerial factors(a)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board
			 of Governors of the Federal Reserve System (hereafter in this Act referred
			 to as the Board) shall publish in the Federal
			 Register proposed revisions to the  Small Bank Holding Company Policy
			 Statement on Assessment of Financial and Managerial Factors (12 C.F.R.
			 part
			 225 appendix C) that provide that the policy shall apply to bank holding
			 companies and savings and loan holding companies which have pro forma
			 consolidated
			 assets of less than
			 $1,000,000,000 and that—(1)are not engaged in significant nonbanking activities either directly or through a nonbank
			 subsidiary;(2)do not conduct significant off-balance sheet activities  (including securitization and asset
			 management or administration) either directly or  through a nonbank
			 subsidiary; and(3)do not have a material amount of debt or equity securities outstanding (other than trust preferred
			 securities) that are registered with the Securities and Exchange
			 Commission.(b)ExclusionsThe Board
			 may exclude any bank holding company or savings and loan holding company,
			 regardless of asset size, from the policy statement under subsection (a)
			 if the Board
			 determines that such action is warranted for supervisory purposes.2.Conforming AmendmentSection 171(b)(5)(C) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5371(b)(5)(C)) is amended by inserting or small savings and loan holding company after any small bank holding company.3.DefinitionsFor the purposes of this Act:(a)Bank holding companyThe term bank holding company has the same meaning  as in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841).(b)Savings and loan holdingThe term savings and loan holding company has the same meaning as in section 10(a) of the Home Owners' Loan Act (12 U.S.C. 1467a(a)).
			
